Title: To George Washington from Brigadier General James Hogun, 19 February 1780
From: Hogun, James
To: Washington, George


          
            sir
            Wilmington [N.C.] Feby 19th 1780
          
          I make no doubt but E’er this you have been Informd of the many Obsticles that has Tended to the Impedeing my march to the southward—I have at Length Reachd Wilmington and, Expect (without some Unforeseen Accident) to be in Cha[rle]s Town in Ten days.
          The Accounts from the Southward are so Vague that it will be Needless to Mention them, as you must undoubtedly, have a more Authentic One, before this reaches you, than I am able to Give—Am with the Highest Esteem, your Excellencies Most Obt Humble Servt
          
            James Hogun B.⟨G.⟩
          
        